
	

113 HR 3202 : Essential Transportation Worker Identification Credential Assessment Act
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3202
		IN THE SENATE OF THE UNITED STATES
		July 29, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the Secretary of Homeland Security to prepare a comprehensive security assessment of the
			 transportation security card program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Essential Transportation Worker Identification Credential Assessment Act.
		2.Comprehensive security assessment of the transportation security card program
			(a)In generalNot later than one year after the date of enactment of this Act, the Secretary of Homeland Security
			 shall submit to the Committee on Homeland Security and the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committee on Commerce, Science, and Transportation of the Senate, and the
			 Comptroller General of the United States a comprehensive assessment of the
			 effectiveness of the transportation security card program under section
			 70105 of title 46, United States Code, at enhancing security and reducing
			 security risks for facilities and vessels regulated pursuant to section
			 102 of Public Law 107–295. Such assessment shall be conducted by a
			 national laboratory that, to the extent practicable, is within the
			 Department of Homeland Security laboratory network with expertise in
			 maritime security or by a maritime security university-based center within
			 the Department of Homeland Security centers of excellence network.
			(b)ContentsThe comprehensive assessment shall include—
				(1)an evaluation of the extent to which the program, as implemented, addresses known or likely
			 security risks in the maritime environment;
				(2)an evaluation of the extent to which deficiencies identified by the Comptroller General have been
			 addressed; and
				(3)a cost-benefit analysis of the program, as implemented.
				(c)Corrective action plan; program reformsNot later than 60 days after the Secretary submits the assessment under subsection (a), the
			 Secretary shall submit a corrective action plan to the Committee on
			 Homeland Security and the Committee on Transportation and Infrastructure
			 of the House of Representatives and the Committee on Commerce, Science,
			 and Transportation of the Senate that responds to the assessment under
			 subsection (b). The corrective action plan shall include an implementation
			 plan with benchmarks, may include programmatic reforms, revisions to
			 regulations, or proposals for legislation, and shall be considered in any
			 rule making by the Department relating to the transportation security card
			 program.
			(d)Comptroller General reviewNot later than 120 days after the Secretary issues the corrective action plan under subsection (c),
			 the Comptroller General shall—
				(1)review the extent to which such plan implements—
					(A)recommendations issued by the national laboratory or maritime security university-based center, as
			 applicable, in the assessment submitted under subsection (a); and
					(B)recommendations issued by the Comptroller General before the enactment of this Act; and
					(2)inform the Committee on Homeland Security and the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate as to the responsiveness of such plan to such
			 recommendations.
				(e)Transportation security card reader rule
				(1)In generalThe Secretary of Homeland Security may not issue a final rule requiring the use of transportation
			 security card readers until—
					(A)the Comptroller General informs the Committees on Homeland Security and the Committee on
			 Transportation and Infrastructure of the House of Representatives and
			 Commerce, Science and Transportation of the Senate that the submission
			 under subsection (a) is responsive to the recommendations of the
			 Comptroller General; and
					(B)the Secretary issues an updated list of transportation security card readers that are compatible
			 with active transportation security cards.
					(2)Limitation on applicationParagraph (1) shall not apply with respect to any final rule issued pursuant to the notice of
			 proposed rulemaking on Transportation Worker Identification Credential
			 (TWIC)-Reader Requirements published by the Coast Guard on March 22, 2013
			 (78 Fed. Reg. 17781)
				(f)Comptroller General oversightNot less than 18 months after the date of the issuance of the corrective action plan under
			 subsection (c), and every six months thereafter during the 3-year period
			 following the date of the issuance of the first report under this
			 subsection, the Comptroller General shall report to the Committee on
			 Homeland Security and the Committee on Transportation and Infrastructure
			 of the House of Representatives and the Committee on Commerce, Science,
			 and Transportation of the Senate regarding implementation of the
			 corrective action plan.
			3.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act, and this Act and such amendments shall be carried out using
			 amounts otherwise available for such purpose.
		
	Passed the House of Representatives July 28, 2014.Karen L. Haas,Clerk
